SAMFORD, J.
Parts of a still suitable for manufacturing whisky were shown to have been found in the possession, of defendant in the county and within three years before the finding of the indictment. The defendant admitted possession of'the articles testified to by the sheriff as being parts of a still, but denied that he possessed them for the purpose of manufacturing whisky. This made the question one for the determination of the jury and therefore the general charge as requested by defendant was properly refused.
'There is no error in the record, and the judgment is affirmed.
Affirmed.